[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           April 21, 2008
                                     No. 07-14637                        THOMAS K. KAHN
                               ________________________                      CLERK


                         D. C. Docket No. 06-00053-CV-RLV-4

SABRINA DANT,
MARGARET HINSON,


                                                                        Plaintiffs-Appellants,

                                            versus

BEAULIEU OF AMERICA, INC.,

                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                       (April 21, 2008)

Before TJOFLAT and MARCUS, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

*
  Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
      In this employment discrimination case, Sabrina Dant and Margaret Hinson

(together, “appellants”) appeal from an order of the United States District Court for

the Northern District of Georgia granting final summary judgment in favor of the

defendant, Beaulieu of America, Inc. (“Beaulieu”).

      Appellants claim that Beaulieu discriminated against them in a variety of

ways, including gender discrimination, by refusing to award them certain

promotions and tolerating a sexually hostile work environment, in violation of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.

Hinson also claims that Beaulieu violated the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, by requiring her to take on added responsibility

without making reasonable accommodation for her heart condition. Finally, Dant

alleges that Beaulieu retaliated against her for complaining about its hostile work

environment in violation of Title VII, 42 U.S.C. § 2000e-3(a).

      After thorough review, we affirm the final judgment of the district court

based on the detailed and well-reasoned Report and Recommendation of the

magistrate judge, dated September 18, 2007.

      AFFIRMED.




                                         2